MEMORANDUM DECISION                                                             FILED
                                                                           Apr 12 2017, 10:36 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                                CLERK
this Memorandum Decision shall not be                                       Indiana Supreme Court
                                                                               Court of Appeals
regarded as precedent or cited before any                                        and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEES
Gerald Lee Doll                                           Curtis T. Hill, Jr.
Michigan City, Indiana                                    Attorney General of Indiana

                                                          Andrea E. Rahman
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Gerald Lee Doll,                                          April 12, 2017
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          91A02-1611-PL-2748
        v.                                                Appeal from the White Circuit
                                                          Court
Robert Guy, White County                                  The Honorable Robert W.
Prosecutor and the State of                               Thacker, Judge
Indiana,                                                  Trial Court Cause No.
Appellees-Respondents                                     91C01-1608-PL-21




Altice, Judge.


                                          Case Summary


Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017               Page 1 of 6
[1]   Gerald Lee Doll, pro se, appeals from the trial court’s dismissal of his small

      claims complaint.


                                         Facts & Procedural History


[2]   On September 4, 2012, Doll pled guilty to robbery resulting in bodily injury,

      robbery, and resisting law enforcement. Doll v. State, 91A02-1602-CR-259 (Ind.

      Ct. App. July 13, 2016). Doll was later sentenced to thirty years imprisonment.

      Id. Doll is currently incarcerated in the Indiana State Prison in Michigan City,

      which is located in La Porte County.


[3]   On August 23, 2016, Doll filed a small claims complaint in the White Circuit

      Court against Robert Guy, in his official capacity as the White County

      Prosecutor. With his complaint, Doll sought to obtain $1,500,000.1 Doll

      alternatively titled his complaint as a Writ of Habeas Corpus and therein

      requested his immediate release from prison. The certificate of service

      accompanying Doll’s pleading indicates that Doll sent a copy thereof to Guy

      via first class mail on August 19, 2016. There is no receipt in the record

      showing that Doll’s small claims complaint was ever delivered to Guy.


[4]   On September 9, 2016, Doll filed a “Constructive Legal Notice Discovery”

      along with an affidavit of debt. On November 2, 2016, Doll filed a notice with




      1
        Specifically, Doll alleged that the damages sought are “United States Dollar Value listed @
      1,150,000.00/100 in a deferred debt unknown to Claimant, Re-venue in International Monetary Units
      (negative numbers, based on accrual accounting, qualifying as small claim[)].” Appellant’s Appendix at 13.

      Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017              Page 2 of 6
      the court invoking Ind. Trial Rule 53.1 because the court had not ruled on his

      September 9 discovery request within thirty days of the filing. On November

      16, 2016, the Indiana Supreme Court issued a determination that withdrawal of

      the case was not warranted. That same day, after receiving the Supreme

      Court’s determination, the trial court issued a CCS Entry and Order stating:


              the Court has no jurisdiction and no authority to rule on or
              decide [Doll]’s motions or requests for the reason that the
              pleadings filed in the case by [Doll] have never been served upon
              any defendant pursuant to the Trial Rules, and further for the
              reason that the pleadings are nonsense and unable to be
              understood.


      Appellant’s Brief at 16. Doll appeals from this order. Additional facts will be

      provided as necessary.


                                           Discussion & Decision


[5]   “The existence of personal jurisdiction . . . is . . . a constitutional requirement to

      rendering a valid judgment, mandated by the Due Process Clause of the

      Fourteenth Amendment to the United States Constitution.” Anderson v. Wayne

      Post 64, Am. Legion Corp., 4 N.E.3d 1200, 1206 (Ind. Ct. App. 2014) (quoting

      Munster v. Groce, 829 N.E.2d 52, 57 (Ind. Ct. App. 2005)), trans. denied. A trial

      court does not acquire personal jurisdiction over a party if service of process is

      inadequate. King v. United Leasing, Inc., 765 N.E.2d 1287, 1290 (Ind. Ct. App.

      2002). Because the matter of personal jurisdiction is a question of law, our

      review is de novo. Munster, 829 N.E.2d at 57.


      Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017   Page 3 of 6
[6]   Under Ind. Small Claims Rule 3(A), a defendant shall be properly served by: (1)

      “sending a copy by certified mail with return receipt requested,” (2) “delivering

      a copy to the defendant personally,” (3) “leaving a copy at the defendant’s

      dwelling or house or usual place of abode,” or (4) in any other manner provided

      by Ind. Trial P. Rules 4.1 through 4.16. T.R. 4.1(A)(1) provides:


              Service may be made upon an individual, or an individual acting
              in a representative capacity, by:


                       (1) sending a copy of the summons and complaint by
                       registered or certified mail or other public means by which
                       a written acknowledgment of receipt may be requested and
                       obtained to his residence, place of business or employment
                       with return receipt requested and returned showing receipt
                       of the letter; or


[7]   Pursuant to both of these rules, when serving a defendant by mail, the

      complaint must be sent by registered or certified mail or some other public

      means that allows for a written acknowledgment confirming that the complaint

      was received. There are five certificates of service referring to various filings

      made by Doll, only one of which, dated August 18, 2016, refers to the small

      claims complaint. The August 18 certificate of service indicates that the small

      claims complaint was mailed to Guy via first class mail, not certified or registered

      mail. Further, there is no record of a return receipt showing that the complaint

      was received by Guy. Because the complaint was not served via certified or

      registered mail, and there is no return receipt in the record, the complaint was

      not properly served. See Anderson v. Wayne Post 64, Am. Legion Corp., 4 N.E.3d


      Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017   Page 4 of 6
      1200, 1206 (Ind. Ct. App. 2014) (holding that “leaving the summons and

      complaint at a building at the address listed for the registered agent, and

      following that attempt at service with copy service by first class mail” was not

      proper service); Eicher v. Walter A. Doerflein Ins. Agency, 179 Ind. App. 184, 185,

      384 N.E.2d 1126, 1126 (1979) (“[s]ervice of notice of claim by ‘registered or

      certified mail with return receipt requested’ requires a return showing receipt of

      such notice”). Because there was insufficient service, the trial court correctly

      determined that it did not have jurisdiction over Guy. See Anderson, 4 N.E.2d at

      1210 (holding that where service of process was inadequate as a matter of law,

      trial court did not have jurisdiction over defendant).


[8]   We further note, as did the trial court, that the legal basis for Doll’s small

      claims complaint for $1,500,000 is unclear. Doll does make one discernable

      request for relief: “to Immediately Release the Secured Party Creditor Gerald

      Lee Doll™ being held unjustly as Surety for the Debtor Gerald Lee Doll™

      under No. 230225™ from the Indiana Department of Correction.” Appellant’s

      Appendix at 28. As noted above, Doll alternatively titled his petition as a “Writ

      of Habeas Corpus” and expressly states that he is seeking his immediate release

      from the Indiana State Prison. To the extent his complaint may be taken as a

      writ of habeas corpus2 rather than a small claims complaint, the court was

      likewise without jurisdiction. A writ for habeas corpus may be granted by “the



      2
        See Ind. Code § 34-25.5-1-1 (“[e]very person whose liberty is restrained, under any pretense whatever, may
      prosecute a writ of habeas corpus to inquire into the cause of the restraint, and shall be delivered from the
      restraint if the restraint is illegal”).

      Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017              Page 5 of 6
       circuit or superior courts of the county in which the person applying for the writ

       may be restrained of his or her liberty, or by the judges of those courts.” I.C. §

       34-25.5-2-2. Here, Doll is being held at the Indiana State Prison in Michigan

       City, which is located in LaPorte County. Thus, to the extent Doll’s petition

       could be deemed a writ of habeas corpus, the White County Circuit Court was

       without jurisdiction to consider such as Doll was being held in LaPorte County.

       See State ex rel. Howard v. Hamilton Circuit Court, 224 Ind. 220, 224, 66 N.E.2d
62, 63 (1946).


[9]    Finally, we note that Doll’s arguments regarding venue are difficult to

       understand and irrelevant to the issue presented. It is clear from Doll’s brief on

       appeal that he does not understand the import of the trial court’s determination

       that it lacked jurisdiction.


[10]   Judgment affirmed.


       Kirsch, J. and Mathis, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 91A02-1611-PL-2748 | April 12, 2017   Page 6 of 6